DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 01/06/2022 have been fully considered but they are not persuasive. 
As to Applicant’s argument A. The Office Action Fails to Present a Prima Facie Case of Obviousness, the Examiner respectfully submits that Applicant fails to analyze/discuss the combined subject matters of Seol, Gao and Zhao, they are combined for teachings in the field of smart antenna beam forming.  For claims 1, 14 and 18, Seol clearly discloses superposing a plurality of antenna beams, and weights for forming each antenna beam.  Gao clearly discloses a superposition of basic code-words (weights) of respective beams for forming a composite (superposed) beam.  Incorporating Gao is to show superposing weights of beams is merely one way for superposing the plurality of antenna beams, Seol does not explicitly mention superposing the weights of beams, but Seol does not exclude/prohibit superposing weights of beams as a way for superposing the plurality of antenna beams, Gao simply teaches the way for superposing the plurality of antenna beams, and incorporating Gao is minor and effortless for one skilled in the art for forming a superposed beam, thus it’s merely enhancing composite beamforming by such way.  Zhao discloses antenna beamforming is based on codebook which includes code-words that are weights, that’s 
As to Applicant’s argument B. The Prior Art Fails to Disclose All the Features of the Claims, for claim 1, the Examiner respectfully submits that Seol in [0042] [0043] [0091] clearly discloses the weight sets are known (predefined) to the controller for performing directive antenna beamforming including unitary/specific directional beams (sub-beams) each has a main lobe, and the superposed (sub-beams are combined) beam is formed.  Gao in at least [0042] [0057], clearly discloses the beams are pre-generated (predefined and known to the controller) with associated weights, and superposing the known weights for forming a composite (superposed) beam.  The present specification [0023] mentioned “A vector 212, 222, 232 of phase configurations…gain configurations…for the antenna elements 211, 221, 231 within the antenna array 200 is called one code-word (a phase vector + optionally a gain vector)” and [0038] mentioned “The antenna array 200 further comprises a plurality of weighting elements 213, 223, 233 to apply the codeword 212, 222, 232 to the plurality of antenna Zhao clearly discloses a code-word includes a weight vector which including phase weights for beamforming, further in [0071] [0157] the code-word is predetermined for a specific/unitary directional antenna beam.  Thus the prior arts are in line with the present specification, in which Zhao explicitly mentioned “code-word”, and signaling the code-word comprises weights for beamforming would have been obvious.  
     As to Applicant’s argument ii. Remaining Claims, the above Examiner’s arguments also applied to claims 14 and 18.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-6, 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. “Seol” (US 20160006122 A1) in view of Gao et al. “Gao” (US 20190281607 A1) and Zhao et al. “Zhao” (US 20190199410 A1). 
For claim 1, Seol discloses ([0118], figures 6 and 9B) an antenna array circuitry for analog beamforming, the antenna array circuitry comprising: 
a plurality of antenna elements, wherein each antenna element is configured to receive a respective analog signal, wherein the plurality of antenna elements is adjustable based on a code-word ([0040], [0091], [0116], [0117], [0121], [0122], phase shifters/beamforming coefficients as a code-word), 

wherein the code-word is based on a sum (superposition) of a predetermined set of basic code-words ([0091] amplitude and phase weights/beamforming coefficients of the adjacent unitary beams that being superposed, [0116], [0117], [0122], [0134], figure 12B steps 1224-1232, superposition beam weights is based on the determined N adjacent MS RX beams), wherein each basic code-word (amplitude and phase weights/beamforming coefficients of each N unitary adjacent MS RX beams) associates with a corresponding sub-beam, wherein a main radiation lobe of the corresponding sub-beam points in a predefined spatial direction ([0091], [0117], [0122], figures 5, 9B). 
Seol does not explicitly mention a superposition of basic code-words. 
In the same field of endeavor, Gao discloses ([0009], [0031], [0042], [0057], [0083]) a superposition of basic code-words (weights) of respective beams for forming a composite (superposed) beam. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gao into the art of Seol as to superpose weights for composite beam and to enhance beamforming communication. 
Seol and Gao do not explicitly mention the weights are code-words.  
In the same field of endeavor, Zhao discloses ([0059], [0087], [0088]) an antenna beamforming is based on codebook which includes code-words that are weights.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 
For claim 2, Seol in combination with Gao and Zhao substantially teaches the limitation in claim 1, Seol discloses wherein the plurality of antenna elements is configured to receive analog signals in a millimeter wave band ([0006], figures 3, 9A, 9B). 
For claim 3, Seol in combination with Gao and Zhao substantially teaches the limitation in claim 1, Seol discloses wherein the code-word comprises respective gain configurations of the plurality of antenna elements (figure 5, [0030], [0116], [0043], [0091], [0120], [0122]: the reception beam superposition of the MS may be implemented by superposing adjacent reception beams like the transmission beam superposition of the BS). 
For claim 4, Seol in combination with Gao and Zhao substantially teaches the limitation in claim 1, Seol discloses comprising: a plurality of weighting elements configured to apply the code-word to the plurality of antenna elements; and an analog adder configured to add outputs of the plurality of antenna elements to form a composite beam (figure 9B, outputs of 958 are combined and inputted to mixer 960, [0116], [0117]). 
For claim 5, Seol in combination with Gao and Zhao substantially teaches the limitation in claim 1, Seol discloses wherein the antenna array circuitry is configured to form a composite beam comprising at least two independent sub-beams at the same time instance ([0116], [0117], figures 3, 5, 9B, 12B steps 1224-1232). 

Gao discloses wherein a first superposed sub-beam of the at least two independent sub-beams is configured to comprise serving cell Physical Downlink Shared Channel (PDSCH) signals from a base station ([0049], [0058], figures 1b and 4); and wherein a second superposed sub-beam of the at least two independent sub-beams is configured to comprise serving cell Channel State Information Reference Signal (CSI-RS) synchronization signal block (SSB), or Physical Downlink Control Channel (PDCCH) signals from the same base station ([0049], [0058], figures 1b and 4). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gao into the art of Seol as modified by Gao and Zhao as to superpose different data channels to enhance beamforming communication. 
For claim 10, Seol in combination with Gao and Zhao substantially teaches the limitation in claim 6, Gao discloses wherein the serving cell CSI-RS, SSB, or PDCCH signals are non-quasi co-located with the serving cell PDSCH signals ([0049], [0058], figures 1b and 4). 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gao into the art of Seol as modified by Gao and Zhao as to superpose different data channels to enhance beamforming communication. 

 Gao discloses PDSCH wide sub-beam and PDSCH narrow sub-beam ([0049], [0058], figures 1b and 4). 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gao into the art of Seol as modified by Gao and Zhao as to superpose at least PDSCH data channels to enhance beamforming communication. 
For claim 14, Seol discloses a user equipment (UE) circuit, ([0118], figures 6 and 9B) comprising: 
an antenna array circuitry, wherein the antenna array circuitry is adjustable based on a code-word ([0040], [0091], [0116], [0117], [0121], [0122], phase shifters/beamforming coefficients as a code-word); and 
a controller configured to provide the code-word based on a sum (superposition) of a predetermined set of basic code-words ([0091] amplitude and phase weights/beamforming coefficients of the adjacent unitary beams that being superposed, [0116], [0117], [0122], [0134], figure 12B steps 1224-1232, superposition beam weights is based on the determined N adjacent MS RX beams), wherein each basic code-word (amplitude and phase weights/beamforming coefficients of each N unitary adjacent MS 
Seol does not explicitly mention a superposition of basic code-words. 
In the same field of endeavor, Gao discloses ([0009], [0031], [0042], [0057], [0083]) a superposition of basic code-words (weights) of respective beams for forming a composite (superposed) beam. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gao into the art of Seol as to superpose weights for composite beam and to enhance beamforming communication. 
Seol and Gao do not explicitly mention the weights are code-words.  
In the same field of endeavor, Zhao discloses ([0059], [0087], [0088]) an antenna beamforming is based on codebook which includes code-words that are weights.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Zhao into the art of Seol as modified by Gao as to improve beamforming and signaling based on codebook.   
For claim 15, Seol in combination with Gao and Zhao substantially teaches the limitation in claim 14, Seol discloses wherein each basic code-word comprises respective phase configurations of the antenna array circuitry ([0040], [0091], [0116], [0117], [0122], figure 9B). 

For claim 17, Seol in combination with Gao and Zhao substantially teaches the limitation in claim 16, Gao discloses wherein at least two sub-beams are configured to comprise different downlink signals ([0049], [0058], figures 1b and 4). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gao into the art of Seol as modified by Gao and Zhao as to superpose different data channels to enhance beamforming communication. 
For claim 18, Seol discloses a method for adjusting an antenna array circuitry, ([0118], figures 6 and 9B) the method comprising: 
providing a code-word based on a sum (superposition) of a predetermined set of basic code-words ([0091] amplitude and phase weights/beamforming coefficients of the adjacent unitary beams that being superposed, [0116], [0117], [0122], [0134], figure 12B steps 1224-1232, superposition beam weights is based on the determined N adjacent MS RX beams), wherein each basic code-word (amplitude and phase weights/beamforming coefficients of each N unitary adjacent MS RX beams) associates with a corresponding sub-beam, wherein a main radiation lobe of the corresponding sub-beam points in a predefined spatial direction ([0091], [0117], [0122], figures 5, 9B); 
Seol does not explicitly mention a superposition of basic code-words. 
In the same field of endeavor, Gao discloses ([0009], [0031], [0042], [0057], [0083]) a superposition of basic code-words (weights) of respective beams for forming a composite (superposed) beam. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gao into the art of Seol as to superpose weights for composite beam and to enhance beamforming communication. 
Seol and Gao do not explicitly mention the weights are code-words.  
In the same field of endeavor, Zhao discloses ([0059], [0087], [0088]) an antenna beamforming is based on codebook which includes code-words that are weights.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Zhao into the art of Seol as modified by Gao as to improve beamforming and signaling based on codebook.   
For claim 19, Seol in combination with Gao and Zhao substantially teaches the limitation in claim 18, Seol discloses wherein each basic code-word comprises respective phase configurations of the antenna array circuitry ([0040], [0091], [0116], [0117], [0122], figure 9B).  
.  

8.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. “Seol” (US 20160006122 A1) as modified by Gao et al. “Gao” (US 20190281607 A1) and Zhao et al. “Zhao” (US 20190199410 A1), in view of Noh et al. “Noh” (US Patent 10,944,530 B2). 
For claim 7, Seol in combination with Gao and Zhao substantially teaches the limitation in claim 5, Seol discloses MS RX beam superposition ([0116], [0117], figures 3, 5, 9B, 12B steps 1224-1232) for different channels/frequencies (figure 6).  
Gao discloses wherein each sub-beam comprises physical downlink control channel (PDCCH) or physical downlink shared channel (PDSCH) signals from different connectivities in different carrier frequencies but both within 5G, wherein the signals are provided by different base stations, wherein the signals are associated to different base stations or to different transmit-receive points (TRPs) of a same base station ([0033], [0049], [0058], figures 1b and 4). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 
Seol, Gao and Zhao do not mention NR frequency range 2 (FR2). 
This teaching is disclosed by Noh (column 14 lines 16-35). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Noh into the art of Seol as modified by Gao and Zhao as to utilize FR2 channels to enhance communication. 
For claim 8, Seol in combination with Gao and Zhao substantially teaches the limitation in claim 5, Seol discloses MS RX beam superposition ([0116], [0117], figures 3, 5, 9B, 12B steps 1224-1232) for different channels/frequencies (figure 6).  
Gao discloses wherein each sub-beam transmits physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH) signals in different carrier frequencies but both within 5G, each signal being associated to a respective SIM card ([0033], [0049], [0058], figures 1b and 4). 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gao into the art of Seol as modified by Gao and Zhao as to superpose different data channels to enhance beamforming communication. 
Seol, Gao and Zhao do not mention NR frequency range 2 (FR2), wherein the different signals are provided by different base stations in mmWave bands. 
This teaching is disclosed by Noh (column 14 lines 16-35; figure 12, column 1 lines 26-40, column 15 line 56-column 16 line 40, different cells: PCell and SCell). 
.  

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. “Seol” (US 20160006122 A1) as modified by Gao et al. “Gao” (US 20190281607 A1) and Zhao et al. “Zhao” (US 20190199410 A1), in view of Papasakellariou (US 20180227156 A1). 
For claim 11, Seol in combination with Gao and Zhao substantially teaches the limitation in claim 6, Gao discloses wherein the serving cell PDSCH signals and the CSI-RS, SSB, or PDCCH signals are superposed ([0049], [0058], figures 1b and 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gao into the art of Seol as modified by Gao and Zhao as to superpose different data to enhance beamforming communication. 
Seol, Gao and Zhao do not mention the signals are comprised in a same OFDM symbol.
This teaching is disclosed by Papasakellariou ([0137], figure 13, PDSCH and PDCCH are in the first OFDM symbol). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection .  

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. “Seol” (US 20160006122 A1) as modified by Gao et al. “Gao” (US 20190281607 A1) and Zhao et al. “Zhao” (US 20190199410 A1), in view of Hwang et al. “Hwang” (US 20190364452 A1). 
For claim 12, Seol in combination with Gao and Zhao substantially teaches the limitation in claim 5, Gao discloses wherein a first superposed sub-beam is configured to comprise serving cell PDSCH signals from a base station and a second superposed sub-beam ([0049], [0058], figures 1b and 4). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gao into the art of Seol as modified by Gao and Zhao as to superpose different data channels to enhance beamforming communication. 
Seol, Gao and Zhao do not mention wherein the second superposed sub-beam is configured to comprise neighboring cell synchronization signal block, SSB, signals from another base station. 
This teaching is disclosed by Hwang (Abstract, figures 7 and 13, [0107]-[0111], using beam sweeping to receive SSB from a neighboring cell).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection .  

Allowable Subject Matter
10.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 9 is allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious wherein the code-word is adapted based on splitting a gain of the code-word between gain configurations of the at least two sub-beams, wherein the gain configurations of the at least two sub-beams for user equipment transmission (UE TX) is based on uplink block error rate (UL BLER) measurement, wherein the UL BLER is determined based on counting a number of PUSCH NACKs indicated by the respective base station within a predetermined time window, and wherein the gain configurations of the at least two sub-beams for user equipment reception (UE RX) is based on downlink block error rate (DL BLER) measurement or downlink channel quality measurement. 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
January 20, 2022


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643